Citation Nr: 1131599	
Decision Date: 08/26/11    Archive Date: 09/07/11

DOCKET NO.  08-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purpose of Department of Veterans Affairs death benefits. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1949 to December 1952.  He died in September 2007.  The Appellant seeks VA death benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board remanded the matter in April 2010 for further evidentiary and procedural development.  The matter was returned in July 2011 for final appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Appellant and the Veteran were married in July 1952.

2.  A divorce decree has not been located; thus, the Board will presume that the Appellant was "married" to the Veteran at the time of his death. 

3.  The evidence shows that the Appellant and the Veteran did not cohabit continuously from their marriage until the death of the Veteran; the weight of the credible evidence reflects that their separation is not shown to have been procured by the Veteran, or due to his misconduct.  Their separation was not shown to be by mutual consent for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran.

CONCLUSION OF LAW

The Appellant is not entitled to recognition as the surviving spouse of the Veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101(3), 103, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.50, 3.53 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The decisions, letters, and statements of the cases, sent to the Appellant in this case, during the pendency of the appeal, did not provide adequate "Hupp Notice."  Nevertheless, because the Appellant's claim hinges on her recognition as the Veteran's surviving spouse, there is no prejudice to the Appellant.  Put another way, the Appellant's knowledge of establishing a claim for DIC is irrelevant up until the time she establishes herself the Veteran's surviving spouse.  The Board finds that any failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As to any duty to notify her of the evidence needed to show that she was the spouse of the Veteran at the time of his death, the Appellant is shown to have actual knowledge is shown.  Correspondence from the Appellant and her representative demonstrate that she understands what evidence is necessary to be recognized as the surviving spouse of the Veteran for purposes of VA benefits.  Indeed, as will be discussed in greater detail below, the evidence shows that the Appellant directly addressed questions pertaining to her status as a surviving spouse, to include whether or not she and the Veteran were divorced and the reason for their separation.  Therefore, the Board finds that the Appellant is not prejudiced by any technical notice deficiency. 

The Board notes that the Appellant was additionally not provided notice regarding ratings and effective dates of awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); however, such notice would only be relevant if the Appellant was found to be the Veteran's surviving spouse.  

Regarding VA's duty to assist, the Appellant has not identified any outstanding evidence or information which could be obtained to help substantiate her claim, and the Board is not aware of any such evidence.  Notably, the matter was Remanded by the in April 2010 to obtain verification as to whether or not the Appellant and the Veteran were divorced.  The RO was instructed to contact the county clerk for all counties encompassing New York, New York to request any records regarding a divorce of the Veteran and the Appellant, to contact the county of the deceased Veteran's former residence in Piermont, New York, and to issue a supplemental statement of the case.  

The RO determined that there were 5 counties encompassing the New York, New York area.  Each county was contacted to obtain any divorce records.  Rockland County, the county which encompasses Piermont, New York was additionally contacted.  Rockland officials informed the RO that only a separation agreement was on file but to contact the New York State Office of Vital Records.  They added divorce records could only be requested by the parties involved and/or their attorneys.  The New York State Office of Vital Records informed the RO that a fee of $30 was required to conduct a search of any records.  The Appellant was informed of this in a September 2010 letter.  To date, she has not responded.  The Board concludes that the development set forth in the April 2010 Remand has been accomplished and therefore finds that it may proceed with a decision at this time.  VA's duty to assist the claimant is met.  The Board will therefore address the merits of the claim.


II.  Status as Claimant

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.

'Surviving spouse' is defined by regulation, and means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) Who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).  The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  

If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the Appellant is not established as a proper claimant, the claim can proceed no further.  The Appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

Historically, the record shows that the Appellant and the Veteran were married on July [redacted], 1952.  A marriage certificate from the Church of St. John the Baptist Marriage Register confirms this information.  According to two birth certificates, the Veteran and the Appellant are the listed parents of two children born in August 1967 and June 1966.  Records in the file also suggest that that they are the parents of a daughter; however, information regarding her date of birth is not provided.  A divorce decree has not been located.  Pursuant to an April 2010 Board Remand, the RO attempted to obtain a divorce decree.  However, research of Bronx, New York; Kings, New York; New York, New York; Queens, New York; and Richmond, New York, court records did not result in any documents.  A response from Rockland County indicated that there was a separation agreement on file but no judgment of divorce or any other divorce papers.  They suggested that the RO contact the State to see if there were any additional records.  An inquiry to the New York State Office of Vital Records reflected that a fee of $30 was required to conduct a search of records.  

As will be discussed in more detail below, there is conflicting evidence on file as to whether or not the Veteran and the Appellant were divorced at the time of his death.  Specifically, the Veteran filed numerous documents with the VA during his lifetime, in conjunction with pension benefits, reflecting that he was not married.  See Income Verification forms dated between March 1987 and February 2001. Further, his September 2007 Certificate of Death reflected that his was divorced.  

Moreover, a December 1981 statement of the Appellant, filed in conjunction with a claim for apportionment, indicated that she was the "ex-wife and mother of the Veteran's two minor sons."  In an August 1982 statement, the Veteran indicated that he had stopped paying support to the Appellant for his sons in the mid 1970's when the Appellant had remarried, that she took the last name of her new husband (becoming "J.T."), and that she had moved to Florida with Mr. K.T. and his two sons.  He reflected that the Appellant and her husband (K.T.) had been supporting the boys.  The claims file also contains recent statements of the Appellant and her daughter attesting that although the Appellant and the Veteran were separated for many years, she had never divorced him.  

Although there is evidence which seems to reflect that the Appellant and the Veteran were divorced at the time of his death, no divorce decree has been associated with the claims file following extensive searches.  The Board will therefore give the Appellant the benefit of the doubt and proceed under the assumption that she was "married" to the Veteran at the time of his death. 

However, this does not mean that the Appellant is the surviving spouse for VA benefits purposes.  As noted, in order for an individual to be the 'surviving spouse' of the Veteran, she must have been (1) the spouse of a Veteran at the time of the Veteran's death, (2) lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and (3) except as provided in 38 C.F.R. § 3.55, has not remarried or (in cases not involving remarriage) has not since the death of the Veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 C.F.R. § 3.50(b).  

Here, while spouses, the record reflects that the Appellant and the Veteran did not continuously live together from the date of marriage to the date of the Veteran's death.  The Board has considered the Appellant's recent assertions that the separation between her and the Veteran was due to his abuse.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  However, as will be discussed in more detail, the Board finds these statements to lack credibility.  

The evidence clearly shows that the Appellant and the Veteran did not continuously live together from the date of marriage to the date of his death.  For example, in a September 1981 application for benefits, the Veteran indicated that he was living in Pittsburgh, Pennsylvania.  He stated that he was not living together with the Appellant and listed the reason as being "divorced."  He identified the Appellant by name and referred to her as his "ex-wife."  In a December 1981 application for apportionment, the Appellant indicated that she was the "ex-wife and mother of the Veterans two minor sons."  She did not identify herself as being separated or estranged from the Veteran.  Rather, she clearly identified herself as being the former wife of the Veteran and used a last name other than her maiden name or the Veteran's last name.  She also made no reference to her being in an abusive relationship.  She listed her address as being in Washington, Indiana.  She listed the Veteran's address as Pittsburgh, Pennsylvania.  

In Income Verification forms dated between March 1987 and February 2001, the Veteran repeatedly indicated that he was divorce/not married.  His address was listed as "St. Augustine, Florida."  

In an August 1982 claim to reopen apportionment, the Appellant signed the letter "Mrs. J.T."  She continued to refer to herself with this new last name in subsequent correspondence to the VA.  The Board notes that it is significant that the Appellant did not refer to herself by her maiden last name but was now referring to herself by a completely new last name. In an August 1982 statement, the Veteran indicated that there were no persons depending on him for support.  He stated that he stopped paying support to his wife for his sons in the mid 1970's when she remarried and became "J.T." and moved to Florida with Mr. K. T. and his two sons.  He indicated that his ex-wife and her husband had been supporting the boys and listed them as dependents on their federal income tax returns. He argued that apportionment of his benefits would be unfair as the Appellant and "K.T." were working and making money and had no trouble supporting the boys.  The Appellant was subsequently granted apportionment of the Veteran's benefits.  In a March 1985 Report of Contact she notified the RO that she had moved from Washington, Indiana to Hastings, Florida. 

A September 2005 VA treatment record reflected that the Veteran was divorced and lived his daughter.  A February 2006 VA treatment record reflected that the Veteran's daughter (A.O.) had called and requested assistance with getting the Veteran a refill of his prescribed pain medication.  The Veteran's September 2007 Certificate of Death indicated that he was divorced at the time of his death.  The informant of this information was listed as the Appellant and Veteran's son. 
	
In a November 2007 Improved Pension Eligibility Verification Report, the Appellant indicated that she had not remarried since the Veteran died.  In a Financial Status Report attached to her application she oddly initially referred to herself as "J. F." in the application, but signed it "J.T."; significantly she did not use the Veteran's last name. In her November 2007 death pension claim, VA Form 21-534, the Appellant indicated that she was the surviving spouse of the Veteran; however, it should be noted that she once again used the name "J.T."  She indicated that she had not lived continuously with the Veteran since the date of marriage to the date of his death because he became very abusive.   

The Appellant's claim was denied, and in her March 2008 notice of disagreement she stated that she had never divorced the Veteran, but they had not lived together for many years due to abuse.  She indicated that she was receiving Social Security Administration (SSA) benefits as the widow of the Veteran.  However, the Board notes that surviving divorced spouses may be entitled to SSA benefits for various reasons, and one does not need to be married to a person at the time of their death to claim SSA benefits under their name.  As such, the fact that she filed for SSA benefits in the Veteran's name is not relevant to the ultimate determination in this case.  Indeed, the Board would be bound by any determination by the SSA on this question. 

In an October 2008 certified statement A.O., the daughter of the Veteran and the Appellant, stated that they had never divorced but were rather separated in 1969.   She indicated that as the oldest of the children she knew that her father, the Veteran, paid the Appellant two months of child support when they were first separated.  She indicated that the Veteran had lied when he said that he was divorced from the Appellant.  

In her October 2008 substantive appeal, the Appellant now asserts that she never legally changed her last name to "T."  but that she took this new last name to avoid continued abuse and harassment from the Veteran.  She alleged that her son lied on the Veteran's death certificate when he indicated that the Veteran was divorced.  In a November 2008 statement, submitted by her representative, the Appellant asserts that a statement dated in December 1981 identifying herself as the ex-wife of the Veteran was made under duress.  The Board finds it significant that it took over a year after her original filing for death pension benefits for the Appellant to raise this new assertion.

The Board finds that the evidence above reflects that the Veteran and the Appellant did not continuously live together from the date of marriage to the date of the Veteran's death.  The Appellant argues to the contrary.  In fact, when applying for death pension benefits she indicated that she had not lived continuously with the Veteran.

The Board has considered the Appellant's recent assertions that she was abused by the Veteran and that is the reason why they did not continuously live together.  While a statement by the surviving spouse as to the reason for separation will be accepted in the absence of contradictory information, the Board finds her recent assertions lack credibility.  Specifically, there was no mention of these allegations until she applied for death pension benefits in 2007.  Rather, in 1981, when she applied for apportionment of the Veteran's benefits she indicated that she was the "ex-wife of the Veteran and identified herself under a new married name.  Similarly, in 1982, in indicating that she had changed her last name and referring to herself as "J.T.".   She made no indication that she and the Veteran were separated or estranged or that she had been in an abusive relationship.  Rather, she publicly referred to herself by a "new" last name.

The fact that the Appellant now states that the 1981 statement was made under duress makes very little sense.  She was living in Washington, Indiana, which was over 450 miles away from where the Veteran was living (Pittsburgh, Pennsylvania).  Given this physical distance, and the fact that the Veteran suffered from numerous physical disabilities, which he stated adversely effected his mobility (see April 1982 VA examination), the Board affords little credibility to the assertion that the Veteran compelled the Appellant to state that she was his "ex-wife". 

Additionally, the Appellant has provided no support to her allegations of abuse.  In an October 2008 statement submitted by her daughter, the daughter made no mention that her father had abused her mother.  Rather she simply stated that her parents had been separated but never divorced.  

The Board acknowledges that there is evidence of a separation agreement may be of record within the New York state record system which may shed light into the circumstances of the "separation" between the Veteran and the Appellant.  However, Rockland County officials informed the RO in a May 2010 letter that divorce records were not public record and hence are not available to anyone other than the parties involved and their attorneys of record.  The RO informed the Appellant that information regarding records from the New York Office of Vital Records could not be obtained due to a fee of $30, they additionally informed her that any divorce records in Rockland County were not available to anyone other than the parties involved and their attorneys of record.  She was encouraged to send any information or evidence as soon as she could.  It is unclear whether any documents which could be obtained from this search would provide evidence supporting her allegations that the Veteran abused her.  The Appellant has not put forth effort to attempt to submit these documents.  Indeed, if such documents supported her assertion of separation as a result of abuse, the Board is puzzled as to why the Appellant would not provide the separation documents.  Conversely, given that she has not submitted this evidence, the Board is forced to believe that the separation documents would disclose a reason for separation other than abuse.  

The Board additionally finds that the weight of the competent evidence demonstrates that the separation of the Veteran and the Appellant was not by mutual consent.  The record reflects that the Appellant was romantically involved with another person since as early as the mid 1970's.  In fact, the record reflects that she changed her last name to the same last name as this other person.  The Veteran even identified the Appellant's new partner in an August 1982 statement. 

The issue on appeal concerns whether, for VA purposes, the continuity of cohabitation between the Appellant and the Veteran was broken under the rules set forth by 38 C.F.R. § 3.53.  While the Appellant has recently alleged that the separation was due to misconduct of, or procured by, the Veteran without the fault of the Appellant, the records shows that the Appellant held herself out publicly to be the spouse of "K.T.", during a period in time when she was allegedly still married to the Veteran.  Moreover, the Board finds her recent assertions of abuse lack credibility as they are not supported by any of the earlier filings and communications she made with the VA prior to the Veteran's death.   

The Board has additionally considered the provisions of 38 C.F.R. § 3.50 (b)(2) which provide that except for certain exceptions in 38 C.F.R. § 3.55, the Appellant cannot have remarried or since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.   While it is unclear the specifics of the relationship between the Appellant and "K.T.", the exceptions listed under 38 C.F.R. § 3.55, are only applicable to certain situations where spouses of deceased Veterans remarry after the death of the Veteran (and are otherwise eligible to be a surviving spouse).  However, in this case, the evidence demonstrates that the Appellant and "K.T." were in a relationship many years prior to the Veteran's death.  Moreover, although the Appellant has denied remarrying and has not provided documents confirming her marriage to "K.T.", evidence in the file reflects that she started referring to herself as "J.T." as early as December 1981.  It is unclear whether she continues to live with "K.T." or has a relationship with him; however, it should be noted that she continuous to refer to herself as "J.T."  

Indeed, as the Appellant is shown to have held herself out publicly to be the spouse of "K.T.", many years prior to the Veteran's death, she fails to meet requirements set out by 38 C.F.R. § 3.50(b)(1) or (2).  Emphasis is placed on the fact that there are multiple documents in the claims file wherein the Appellant identifies herself as "J. T." and additionally an August 1982 statement by the Veteran identifying the Appellant's new spouse and alleging that the Appellant and her new spouse were claiming the Veteran's children on their federal income tax returns. 

Based on a review of the evidence, the Board has found that the Appellant's recent allegations of abuse, which attempt to provide an explanation as to why she and the Veteran did not continuously cohabitate from the date of marriage to the date of the Veteran's death to be unsubstantiated and lack credibility.  Moreover, the record demonstrates that she "remarried" in that she held herself out to be married to another person of the opposite sex by adopting his last name and changing her last name from that of the Veteran's.  While she now asserts that she never legally changed her name, the Board finds it significant that she started referring to herself with this new last name as early as 1981 and has continued to do so.  Although 38 C.F.R. § 3.55 provides for some exceptions to remarriage being a bar to eligibility for survivor benefits, these exceptions are only applicable to certain situations where spouses of deceased Veterans remarry after the death of the Veteran.  This is not applicable in this case.  

Based on the evidence discussed above, the Board finds that the Appellant is not shown to be the lawful surviving spouse of the Veteran under 38 C.F.R. § 3.53, and therefore is not a proper claimant for the benefit sought.  Therefore, there is no need to proceed with a merits analysis as to whether entitlement to DIC, death pension, and accrued benefits is warranted.


ORDER

The appeal seeking to establish that the Appellant is the Veteran's surviving spouse, and thus a proper claimant for VA death benefits based on his service, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


